Exhibit 10.9

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and among CONTINENTAL
AIRLINES, INC., a Delaware corporation (“Company”), UNITED CONTINENTAL HOLDINGS,
INC., a Delaware corporation and the parent company of Company (“UCH”), and
MICHAEL P. BONDS (“Employee”), and is dated and effective as of October 1, 2010
(the “Effective Date”).

W I T N E S S E T H:

WHEREAS, on May 2, 2010, UAL Corporation (“UAL”), Company and JT Merger Sub
Inc., a Delaware corporation and wholly-owned subsidiary of UAL (“Merger Sub”),
entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant
to which Merger Sub shall be merged with and into Company (the “Merger”), and,
as a result of which, Company will become a wholly-owned subsidiary of UAL
(which parent company shall be renamed UCH); and

WHEREAS, Company and Employee are parties to that certain Employment Agreement
dated as of December 1, 2007, (as amended, the “Existing Agreement”); and

WHEREAS, Company and Employee are parties to that certain Confidentiality and
Non-Competition Agreement (the “Existing Confidentiality and Non-Competition
Agreement”); and

WHEREAS, UCH, Company and Employee desire to enter into this Agreement to
replace and supersede the Existing Agreement and the Existing Confidentiality
and Non-Competition Agreement in their entirety, effective as of the Effective
Date.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, UCH, Company, and Employee agree as follows:

ARTICLE 1: EMPLOYMENT AND DUTIES

1.1 Employment. Company agrees to continue to employ Employee, and Employee
agrees to continue to be employed by Company, under the terms and conditions of
this Agreement effective as of the Effective Date. Employee agrees to serve in
the position assigned pursuant to paragraph 1.2 and to perform diligently and to
the best of Employee’s abilities.

1.2 Position. Employee shall serve as Executive Vice President Human Resources
and Labor Relations of UCH, or in such other positions as the parties may agree.
UCH and Company may assign this Agreement and Employee’s employment to any
subsidiary or affiliate of UCH or Company.

ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT

2.1 Term. Unless sooner terminated pursuant to other provisions hereof, Company
agrees to employ Employee pursuant to this Agreement for the period beginning on
the Effective Date and ending on September 30, 2012 (the “Initial Term”). The
term of this Agreement shall



--------------------------------------------------------------------------------

be extended automatically for a successive one-year period as of the last day of
the Initial Term and as of the last day of each successive one-year period of
time thereafter while this Agreement is in effect (each such successive term
being referred to as an “Extended Term”) unless at least 90 days before the last
day of the Initial Term or any such Extended Term either UCH and Company gives
written notice to Employee not to extend the Agreement or Employee gives written
notice to UCH and Company not to extend the Agreement. Upon expiration of this
Agreement due to provision of written notice by UCH and Company to Employee that
the term of this Agreement shall not be extended (a “Company Caused
Expiration”), if Employee is not then a party to an employment or other
agreement with UCH or a subsidiary thereof that provides Employee with severance
benefits upon certain terminations of Employee’s employment with UCH and its
subsidiaries, then UCH shall cause Employee to be eligible for severance
benefits under a severance plan to be implemented prior to the date of any
Company Caused Expiration and thereafter maintained by UCH or a subsidiary
thereof subject to the terms and conditions of such plan as in effect on the
date of termination of Employee’s employment. The provisions of the preceding
sentence shall survive the expiration or earlier termination of this Agreement.

2.2 Right and Notice of Termination. If Company or Employee desires to terminate
Employee’s employment at any time prior to expiration of the term of employment,
it or Employee may do so by providing written notice to the other party that it
or Employee has elected to terminate Employee’s employment and stating the
effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof.

2.5 Certain Determinations under Section 409A of the Code. For all purposes of
this Agreement, Employee shall be considered to have terminated employment with
Company when Employee incurs a “separation from service” with Company within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”). However, whether a separation from service has occurred
shall be determined based upon a reasonably anticipated permanent reduction in
the level of bona fide services to be performed to no more than 20% (or 49% if
Employee will no longer serve as an officer of UCH or Company) of the average
level of bona fide services provided in the immediately preceding 36 months.
Employee hereby agrees to be bound by Company’s determination of its “specified
employees” (as defined in Section 409A of the Code).

ARTICLE 3: COMPENSATION AND BENEFITS

3.1 Base Salary. During the period of this Agreement, Employee shall receive an
annual base salary equal to $625,000 or such other amount as the parties may
agree upon from time to time (“Base Salary”). Employee’s annual Base Salary
shall not be reduced by Company without Employee’s consent unless the reduction
is (i) a result of a generally applicable reduction imposed on substantially all
of the officers of UCH and its affiliates and (ii) an amount proportionate to
the base salary reduction for other officers of UCH and its affiliates at
substantially the same title or level of Employee. Employee’s Base Salary shall
be paid in accordance with Company’s payroll practice for similarly situated
employees.

3.2 Annual and Long-Term Incentive Programs. Employee shall be eligible to
participate in the annual incentive compensation program maintained by Company
for its

 

-2-



--------------------------------------------------------------------------------

similarly situated employees. Employee’s 2011 target opportunity under such
program shall be equal to 125% of Base Salary. Employee shall be eligible to
receive grants under the long term incentive plans maintained by UCH or any
affiliate of UCH that is eligible to grant awards to Employee (including stock
option, restricted stock and other equity compensation plans and any other
long-term incentive plans) at the discretion of the Compensation Committee of
the Board of Directors of UCH (the “UCH Board Committee”).

3.3 Other Benefits. Employee shall be allowed to participate in all benefits,
plans, policies and programs maintained by UCH or its affiliates for similarly
situated employees, including the Officer Travel Policy (as defined in paragraph
4.9), but excluding any automobile or life insurance policy except as otherwise
provided therein. Company shall not change, amend or discontinue Employee’s
Flight Benefits (as defined in paragraph 4.9 or as provided for under paragraph
4.3) without Employee’s prior written consent. Upon a Company Caused Expiration,
if Employee is not then a party to an employment or other agreement with UCH or
a subsidiary thereof that provides Employee with Flight Benefits, then UCH shall
provide Employee with Flight Benefits during the period of Employee’s employment
with UCH and its subsidiaries following the expiration of this Agreement (which
Flight Benefits shall be subject to the same restrictions regarding change,
amendment and discontinuance as provided in the preceding sentence). The
provisions of the preceding sentence shall survive the expiration or earlier
termination of this Agreement.

ARTICLE 4: EFFECT OF TERMINATION

4.1 Effect on Compensation and Accrued Obligations. Upon termination of the
employment relationship for any reason, all compensation and all benefits to
Employee shall terminate, provided that Company shall pay Employee: (i) the
earned but unpaid Base Salary through the Termination Date (as defined in
paragraph 4.9); (ii) any annual, long-term, or other incentive award that
relates to a completed fiscal year or performance period, as applicable, and is
payable (but not yet paid) on or before the Termination Date, which shall be
paid in accordance with the terms of such award; (iii) a lump-sum payment in
respect of accrued but unused vacation days at Employee’s per-business-day Base
Salary rate in effect as of the Termination Date; and (iv) any unpaid expense or
other reimbursements due to Employee.

4.2 Involuntary Termination and Good Reason Termination. Upon Employee’s
termination of employment which constitutes an Involuntary Termination (as
defined in paragraph 4.9) or a Good Reason Termination (as defined in paragraph
4.9), Company shall, subject to the provisions of paragraphs 4.5 and 4.6, also
provide Employee the following:

(i) Continuation Coverage for the Severance Period (as defined in paragraph 4.9)
for Employee and Employee’s eligible dependents;

(ii) the Termination Payment (as defined in paragraph 4.9);

(iii) a Pro-Rata Annual Bonus (as defined in paragraph 4.9) if the Termination
Date occurs prior to the second anniversary of the Effective Date; and

 

-3-



--------------------------------------------------------------------------------

(iv) outplacement services provided by an agency selected by Company at
Company’s cost and for a period of 12 months beginning on the date that the
release described in paragraph 4.5 becomes effective and irrevocable.

Subject to the provisions of paragraphs 4.5 and 4.6, the Termination Payment
shall be paid in a cash lump-sum on the 60th day following the Termination Date.
Subject to the provisions of paragraphs 4.5 and 4.6, the Pro-Rata Annual Bonus
shall be paid in a cash lump sum to Employee on the date Employee’s annual
incentive compensation bonus for the year that includes the Termination Date
would have been paid if Employee’s employment hereunder had continued (but in no
event earlier than 60 days after the Date of Termination).

4.3 Flight Benefits. Upon Employee’s termination of employment for any reason
other than Cause (as defined in paragraph 4.9), whether occurring before, on or
after the date of expiration of this Agreement, Company shall, subject to the
provisions of paragraph 4.5 (if such termination occurs prior to the expiration
of this Agreement) and paragraph 4.6, provide Employee with Flight Benefits for
Employee’s lifetime. The provisions of this paragraph 4.3 shall survive the
expiration or earlier termination of this Agreement.

4.4 Incentive Awards. For purposes of the awards Employee holds as of the
Effective Date (the “Outstanding Awards”) under Company’s Long Term Incentive
and RSU Programs (the “LTIP/RSU Programs”), any termination of Employee’s
employment during the term of this Agreement that constitutes an Involuntary
Termination or a Good Reason Termination shall be treated as a “Qualifying
Event” under the LTIP/RSU Programs. In addition, if UCH and Company provide
written notice to Employee that the term of this Agreement shall not be
extended, then, for purposes of the Outstanding Awards, any termination of
Employee’s employment occurring after the expiration of the term of this
Agreement and prior to the full payment or lapse of such awards (other than
(a) for Cause (as defined herein), (b) by Employee under circumstances that do
not constitute a Good Reason Termination (as defined herein), or (c) by reason
of death or Disability (as defined herein)), shall be treated as a “Qualifying
Event” under the LTIP/RSU Programs. Notwithstanding any provision to the
contrary in the LTIP/RSU Programs or Company’s annual incentive program in
effect for 2010, Employee agrees that payments with respect to Employee’s
Outstanding Awards and Employee’s 2010 annual incentive award shall be based on
Employee’s annual base salary and position as in effect immediately prior to the
Effective Date and without regard to any change in such annual base salary or
position that occurs on or after the Effective Date. The provisions of this
paragraph 4.4 shall survive the expiration or earlier termination of this
Agreement and shall not affect Employee’s rights under the LTIP/RSU Programs
upon death, disability or retirement.

4.5 Payment Obligations Absolute. Company’s obligation under this Article 4
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set off, counterclaim,
recoupment, defense or other right which Company (including its subsidiaries and
affiliates) may have against Employee or anyone else; provided that Company
obligations under this Article 4 (except upon Employee’s death) shall be subject
to Employee’s execution, within 50 days after the Termination Date, of a general
release and waiver substantially in the form attached as Exhibit A, which has
become irrevocable. Company agrees to execute such form of release and waiver
concurrently with the execution thereof by Employee. All amounts payable by
Company shall be paid without notice or demand.

 

-4-



--------------------------------------------------------------------------------

Employee shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Article 4, and,
except as provided in paragraph 4.9 with respect to Continuation Coverage, the
obtaining of any such other employment (or the engagement in any endeavor as an
independent contractor, sole proprietor, partner, or joint venturer) shall in no
event effect any reduction of Company’s obligations under this Article 4.

4.6 Section 409A Compliance. Notwithstanding any provision in this Agreement to
the contrary, if any payment or benefit provided for herein would be subject to
additional taxes and interest under Section 409A of the Code if Employee’s
receipt of such payment or benefit is not delayed until the Section 409A Payment
Date (as defined in paragraph 4.9), then such payment or benefit shall not be
provided to Employee (or Employee’s estate, if applicable) until the
Section 409A Payment Date (and, at that time, Employee shall also receive
interest thereon from the date such payment or benefit would have been provided
in the absence of this paragraph until the date of receipt of such payment or
benefit at the Aa Corporate Bond Rate (as defined in paragraph 4.9)). This
paragraph shall not apply to any payment or benefit otherwise described in the
preceding sentence if another provision of this Agreement or any other plan or
program of UCH or any of its affiliates is intended to cause Employee’s receipt
of such payment or benefit to satisfy the requirements of
Section 409A(a)(2)(B)(i) of the Code.

4.7 Liquidated Damages. Company and Employee hereby agree that the payments and
benefits, if any, pursuant to this Article 4 shall be received by Employee as
liquidated damages. Payment of the compensation and benefits to Employee
pursuant to paragraph 4.2 shall be deemed to satisfy any corresponding payments
to which Employee may otherwise be entitled under any and all severance plans
and policies maintained by Company or its affiliates.

4.8 Parachute Payments.

(i) Notwithstanding anything to the contrary in this Agreement, except as
provided in paragraph 4.8(ii), if the payments and benefits provided for in this
Agreement together with any other payments and benefits which Employee has the
right to receive from UCH, Company and their affiliates (collectively, the
“Payments”), would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the Payments shall be either (a) reduced
(but not below zero) so that the present value of the Payments will be one
dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of the Payments received
by Employee shall be subject to the excise tax imposed by Section 4999 of the
Code or (b) paid in full, whichever produces the better net after-tax position
to Employee. The reduction of Payments, if any, shall be made by reducing the
Payments in the reverse order in which the Payments would be paid or provided
(beginning with such payment or benefit that would be made last in time and
continuing, to the extent necessary, through to such payment or benefit that
would be made first in time). The determination as to whether any such reduction
in the Payments is necessary shall be made by the UCH Board Committee in good
faith. If a reduced Payment is made or provided and, through error or otherwise,
that Payment, when aggregated with other payments and benefits from Company (or
its affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Employee’s base amount, then Employee shall
immediately repay such excess to Company.

 

-5-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in this Agreement, if any payment,
distribution or provision of a benefit by Company to or for the benefit of
Employee, whether paid or payable, distributed or distributable or provided or
to be provided pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by section 4999 of the
Code in connection with the change of control of the Company effected by the
Merger, or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “Excise Tax”), Company shall pay to Employee on
or as soon as practicable following the day on which the Excise Tax is remitted
by or on behalf of Employee (but not later than the end of the taxable year
following the year in which the Excise Tax is remitted) an additional payment (a
“Gross-up Payment”) in an amount such that after payment by Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any income taxes and Excise Taxes imposed on any Gross-up Payment,
Employee retains an amount of the Gross-up Payment (taking into account any
similar gross-up payments to Employee under any stock incentive or other benefit
plan or program of Company) equal to the Excise Tax imposed upon the Payments.
Company and Employee shall make an initial determination as to whether a
Gross-up Payment is required and the amount of any such Gross-up Payment.
Employee shall notify Company in writing of any claim by the Internal Revenue
Service which, if successful, would require Company to make a Gross-up Payment
(or a Gross-up Payment in excess of that, if any, initially determined by
Company and Employee) within 10 business days after the receipt of such claim.
Company shall notify Employee in writing at least 10 business days prior to the
due date of any response required with respect to such claim if it plans to
contest the claim. If Company decides to contest such claim, Employee shall
cooperate fully with Company in such action; provided, however, Company shall
bear and pay directly or indirectly all costs and expenses (including additional
interest and penalties) incurred in connection with such action and shall
indemnify and hold Employee harmless, on an after-tax basis, for any Excise Tax
or income tax, including interest and penalties with respect thereto, imposed as
a result of Company’s action. If, as a result of Company’s action with respect
to a claim, Employee receives a refund of any amount paid by Company with
respect to such claim, Employee shall promptly pay such refund to Company. If
Company fails to timely notify Employee whether it will contest such claim or
Company determines not to contest such claim, then Company shall immediately pay
to Employee the portion of such claim, if any, which it has not previously paid
to Employee.

4.9 Certain Definitions and Additional Terms. As used herein, the following
terms shall have the meanings assigned below:

(i) “Aa Corporate Bond Rate” shall mean the average of the Moody’s daily
long-term corporate bond yield averages for Aa-rated corporate bonds published
by Moody’s Investors Service, for the three-month period ending on the last day
of the second month preceding the Termination Date (or, if such yield
information is no longer so published, then the average of the daily corporate
bond yields for a comparable sample of Aa-rated corporate bonds of comparable
tenor determined in good faith by Company).

(ii) “affiliates” shall mean any entity controlled by, controlling, or under
common control with UCH, it being understood that control of an entity shall
require the direct or indirect ownership of a majority of the outstanding
capital stock of such entity.

 

-6-



--------------------------------------------------------------------------------

(iii) “Cause” shall mean, for purposes of this Agreement, if Employee’s
employment is terminated by Company pursuant to any of the following clauses:

(A) gross negligence or willful misconduct in the performance of, or Employee’s
abuse of alcohol or drugs rendering Employee unable to perform, the material
duties and services required of Employee pursuant to this Agreement;

(B) Employee’s conviction or plea of nolo contendre for any crime involving
moral turpitude or a felony;

(C) Employee’s commission of an act of deceit or fraud intended to result in
personal and unauthorized enrichment of Employee at UCH’s or Company’s expense;
or

(D) Employee’s material breach of a material obligation of Employee to UCH or
Company under this Agreement or a material violation of the policies of UCH or
Company.

(iv) “Continuation Coverage” shall mean, subject to the limitations described in
this paragraph, the continued coverage of Employee and Employee’s eligible
dependents under the following welfare benefit plans available to similarly
situated employees of Company who have not terminated employment (or the
provision of similar benefits, which may include the provision of benefits under
one or more insurance policies): medical, dental, term life insurance (in an
amount determined in accordance with Company policy), vision care, accidental
death and dismemberment, and prescription drug. Such coverage shall be provided
by Company during the Severance Period at no greater contribution, deductible or
co-pay cost to Employee than that applicable to a similarly situated Company
employee who has not terminated employment; provided, however, that (1) subject
to clause (2) below, the coverage under a particular welfare benefit plan (or
the receipt of similar benefits) shall terminate upon Employee’s receipt of
similar benefits from a subsequent employer and (2) if Employee (and/or
Employee’s eligible dependents) would have otherwise been entitled to retiree
medical coverage under a particular welfare benefit plan had Employee
voluntarily retired on the Termination Date, then Employee (and/or Employee’s
eligible dependents) shall receive such coverage pursuant to the terms of such
plan. Continuation Coverage shall be subject to the application of any Medicare
or other coordination of benefits provisions under a particular welfare benefit
plan. Notwithstanding any provision in this Article 4 to the contrary, Employee
(and/or each of Employee’s eligible dependents) shall be entitled upon the
expiration of the Severance Period to purchase an additional 18 months of
coverage under a group health plan subject to ERISA sections 601 and 608. Such
additional coverage will be made available to Employee at COBRA rates. The
Continuation Coverage described in this paragraph shall be offered solely as an
alternative to any COBRA coverage applicable to any group health plan otherwise
available to Employee (and each of Employee’s dependents, if any) within the
meaning of ERISA sections 601 and 608. The medical, dental, vision care and
prescription drug benefits described in the first sentence of this paragraph
shall be provided through an arrangement that satisfies the requirements of
Sections 105 and 106 of the Code such that the benefits or reimbursements under
such arrangement are not includible in Employee’s income.

 

-7-



--------------------------------------------------------------------------------

(v) “Disabled” or “Disability” shall mean Employee becoming incapacitated for a
period of at least 180 days by accident, sickness or other circumstance that
renders Employee mentally or physically incapable of performing the material
duties and services required of Employee hereunder on a full-time basis during
such period.

(vi) “Flight Benefits” shall mean the flight benefits provided under the Officer
Travel Policy.

(vii) “Good Reason Termination” shall mean Employee’s termination of Employee’s
employment under this Agreement for any of the following reasons:

(A) a material diminution in Employee’s authority, duties, or responsibilities
from those applicable to Employee as of the Effective Date or as agreed to in
writing by the parties;

(B) a material diminution in Employee’s Base Salary, except to the extent such
diminution in Base Salary is (1) a result of a generally applicable reduction in
base salaries imposed on substantially all of the officers of UCH and its
affiliates and (2) is an amount proportionate to the salary reduction for other
officers of UCH and its affiliates at substantially the same title or level of
Employee;

(C) a relocation of Employee’s principal place of employment by more than 50
miles (other than a relocation to the Chicago, Illinois metropolitan area during
the Initial Term as a result of the Merger); or

(D) a material breach by Company of any provision of this Agreement.

Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, any assertion by Employee of a Good Reason Termination shall not be
effective unless all of the following conditions are satisfied:

(w) the conditions described in the preceding sentence giving rise to Employee’s
termination of employment must have arisen without Employee’s written consent;

(x) Employee must provide written notice to Company of such condition and
Employee’s intent to terminate employment in accordance with paragraph 7.1
within 90 days of the initial existence of the condition;

(y) the condition specified in such notice must remain uncorrected for 30 days
after receipt of such notice by Company; and

(z) the date of Employee’s termination of employment must occur within 90 days
after the initial existence of the condition specified in such notice.

 

-8-



--------------------------------------------------------------------------------

(viii) “Involuntary Termination” shall mean any termination of Employee’s
employment with Company (other than resulting from an assignment of this
Agreement as permitted by paragraph 1.2 hereof) which does not result from
Employee’s (A) resignation, (B) death, (C) Cause, (D) retirement under Company’s
retirement policy or program generally applicable to similarly situated
employees of Company, or (E) Disability.

(ix) “Officer Travel Policy” shall mean the United Continental Holdings, Inc.
Officer Travel Policy, as in effect on October 1, 2010.

(x) “Post-Termination Obligation Period” shall mean the two-year period
commencing on the Termination Date.

(xi) “Pro-Rata Annual Bonus” shall mean an amount equal to (1) the annual
incentive compensation bonus that Employee would have been entitled to receive
for the calendar year that includes the Termination Date if Employee’s
employment hereunder had continued (such amount to be determined with any
subjective or personal performance goals rated at target), multiplied by (2) a
fraction, the numerator of which is the number of days Employee was employed
hereunder during such year and the denominator of which is the number of days in
such year (provided, however, that if the Termination Date occurs during 2010,
then the fraction described in this clause (2) shall be deemed to equal 1.0).
Notwithstanding the foregoing, if this paragraph applies with respect to an
annual bonus that is intended to constitute performance-based compensation
within the meaning of, and for purposes of, Section 162(m) of the Code, then
this paragraph shall apply with respect to such annual bonus only to the extent
the applicable performance criteria have been satisfied as certified by a
committee of the Board of Directors of UCH as required under Section 162(m) of
the Code.

(xii) “Section 409A Payment Date” shall mean the earlier of (1) the date of
Employee’s death or (2) the date which is six months after the Termination Date.

(xiii) “Severance Multiple” shall mean an amount determined as follows: (1) if
the Termination Date occurs within the two-year period following the Effective
Date, the Severance Multiple shall be 2.75; and (2) if the Termination Date
occurs on any date other than as provided in clause (1), then the Severance
Multiple shall be 2.0.

(xiv) “Severance Period” shall mean the period determined as follows: (1) if the
Termination Date occurs within the two-year period following the Effective Date,
the period commencing on the Termination Date and continuing for 33 months; and
(2) if the Termination Date occurs on any date other than as provided in clause
(1), the period commencing on the Termination Date and continuing for 24 months;

(xv) “Termination Date” shall mean the effective date (if any) of Employee’s
termination of employment in accordance with the terms of this Agreement.

 

-9-



--------------------------------------------------------------------------------

(xvi) “Termination Payment” shall mean the Severance Multiple times the sum of
(1) Employee’s annual Base Salary as in effect immediately prior to Employee’s
termination of employment hereunder, and (2) Employee’s bonus pursuant to the
annual, calendar-year bonus award for the year of such termination of
employment, based on the target level of performance; provided, however, that if
it reasonably expected that Employee will be a “covered employee” within the
meaning of Section 162(m) of the Code for the year in which termination of
employment occurs, then the amount described in clause (2) shall be equal to the
target percentage under Employee’s annual bonus award for the year prior to the
year of termination of employment, multiplied by Employee’s Base Salary
described in clause (1).

ARTICLE 5: RESTRICTIVE COVENANTS

5.1 Confidentiality Restrictive Covenants. Employee agrees to be bound by the
applicable UCH and Company policies regarding confidentiality, solicitation,
competition, and disparagement as set forth in UCH’s and Company’s policy
manuals and as may be amended from time to time. Employee shall at all times
hold in strict confidence any Proprietary or Confidential Information related to
UCH, Company or their subsidiaries and affiliates, except that Employee may
disclose such information as required by law, court order, regulation or similar
order. For purposes of this Agreement, the term “Proprietary or Confidential
Information” shall mean all information relating to UCH, Company, their
subsidiaries or affiliates (such as business plans, trade secrets, or financial
information of strategic importance to the Company or its subsidiaries or
affiliates) that is not generally known in the airline industry, that was
learned, discovered, developed, conceived, originated or prepared during
Employee’s employment with Company and the disclosure of which would be harmful
to the business prospects, financial status or reputation of UCH, Company or
their subsidiaries or affiliates at the time of any disclosure by Employee.

The relationship between Employee and UCH and its affiliates is and shall
continue to be one in which UCH and its affiliates reposes special trust and
confidence in Employee, and one in which Employee has and shall have a fiduciary
relationship to UCH and its affiliates. As a result, UCH and its affiliates
shall, in the course of Employee’s duties under the Agreement entrust Employee
with, and disclose to Employee, Proprietary or Confidential Information.
Employee recognizes that Proprietary or Confidential Information has been
developed or acquired, or will be developed or acquired, by UCH and its
affiliates at great expense, is proprietary to UCH and its affiliates, and is
and shall remain the property of UCH and its affiliates. Employee acknowledges
the confidentiality of Proprietary or Confidential Information and acknowledges
that Employee could not competently perform Employee’s duties under this
Agreement without access to such information. Employee acknowledges that any use
of Proprietary or Confidential Information by persons not in the employ of UCH
and its affiliates would provide said persons an unfair competitive advantage
which they would not have without the use of said Proprietary or Confidential
Information and that said advantage would cause UCH and its affiliates
irreparable harm. Employee further acknowledges that because of this unfair
competitive advantage, and UCH’s and its affiliates’ legitimate business
interests, which include their need to protect their goodwill and the
Proprietary or Confidential Information, Employee has agreed to the
post-employment restrictions in paragraph 5.3.

 

-10-



--------------------------------------------------------------------------------

5.2 Non-Solicitation. During Employee’s employment and the Post-Termination
Obligation Period, Employee hereby agrees not to, directly or indirectly,
solicit or hire or assist any other person or entity in soliciting or hiring any
employee of UCH, Company or any of their subsidiaries or affiliates to perform
services for any entity (other than UCH, Company or their subsidiaries or
affiliates), or attempt to induce any such employee to leave the employ of UCH,
Company or their subsidiaries or affiliates.

5.3 Non-Competition. In return for, among other things, Company’s promise to
provide the Proprietary or Confidential Information described herein, during
Employee’s employment and the Post-Termination Obligation Period, Employee
agrees that Employee shall not, without the prior written consent of Company,
take a Competitive Position with a Competitor. For purposes of this Agreement,
(a) “Competitor” means any airline or air carrier or any company affiliated,
directly or indirectly, with another airline or air carrier, and
(b) “Competitive Position” means becoming employed by, a member of the board of
directors of, a consultant to, or to otherwise provide services of any nature
to, a Competitor directly or indirectly. After the Termination Date, such
non-competition obligations shall apply in any State, territory or protectorate
of the United States in which UCH or an affiliate of UCH is qualified to do
business or in any foreign country in which UCH or an affiliate of UCH has an
office, station or branch as of the Termination Date. Notwithstanding the
foregoing, such non-competition obligations shall terminate and be inapplicable
if the termination of Employee’s employment with Company constitutes an
Involuntary Termination or a Good Reason Termination.

5.4 Non-Disparagement. Employee agrees not to make, or cause to be made, any
statement, observation or opinion, or communicate any information (whether oral
or written, directly or indirectly) that (a) accuses or implies that UCH,
Company or their subsidiaries or affiliates engaged in any wrongful, unlawful or
improper conduct, whether relating to Employee’s employment (or the termination
thereof), the business or operations of UCH, Company or their subsidiaries or
affiliates, or otherwise; or (b) disparages, impugns or in any way reflects
adversely upon the business or reputation of UCH, Company or their subsidiaries
or affiliates. Nothing herein will be deemed to preclude Employee from providing
truthful testimony or information pursuant to subpoena, court order or similar
legal process, or instituting and pursuing legal action.

5.5 Injunctive Relief. Employee agrees that it is impossible to measure in money
the damages which will accrue to UCH or Company by reason of a failure by
Employee to perform any of Employee’s obligations under this Article 5.
Accordingly, if UCH, Company or any of their subsidiaries or affiliates
institutes any action or proceeding to enforce their rights under this Article
5, to the extent permitted by applicable law, Employee hereby waives the claim
or defense that UCH, Company or their affiliates has an adequate remedy at law,
and Employee shall not claim that any such remedy at law exists.

5.6 Survival of Article 5. The provisions of this Article 5 shall survive the
expiration or earlier termination of this Agreement, except that the provisions
of paragraph 5.3 shall survive during Employee’s period of employment and
thereafter to the extent provided in this Agreement.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 6: DISPUTE RESOLUTION

Except for any action or proceeding brought pursuant to paragraph 5.5, the
parties agree that any dispute arising out of or relating to this Agreement or
the formation, breach, termination or validity thereof, will be settled by
binding arbitration by a panel of three arbitrators in accordance with the
commercial arbitration rules of the American Arbitration Association. The
arbitration proceedings will be located in Chicago, Illinois. The arbitrators
are not empowered to award damages in excess of compensatory damages and each
party irrevocably waives any damages in excess of compensatory damages. Judgment
upon any arbitration award may be entered into any court having jurisdiction
thereof and the parties consent to the jurisdiction of any court of competent
jurisdiction located in the State of Illinois. EMPLOYEE ACKNOWLEDGES THAT, BY
SIGNING THIS AGREEMENT, EMPLOYEE IS WAIVING ANY RIGHT THAT EMPLOYEE MAY HAVE TO
A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY CLAIM
ALLEGED BY EMPLOYEE.

ARTICLE 7: MISCELLANEOUS

7.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Company or UCH:

  

United Continental Holdings, Inc.

  

77 W. Wacker Drive, HDQLD

  

Chicago, Illinois 60601

  

Attention: General Counsel

If to Employee:

  

At the most recent address

  

on file with Company

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

7.2 Applicable Law. This contract is entered into under, and shall be governed
for all purposes by, the laws of the State of Illinois.

7.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

-12-



--------------------------------------------------------------------------------

7.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

7.6 Withholding of Taxes and Other Employee Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.

7.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

7.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

7.9 Successors. This Agreement shall be binding upon and inure to the benefit of
UCH and Company and any successor of UCH or Company, including without
limitation any person, association, or entity which may hereafter acquire or
succeed to all or substantially all of the business or assets of UCH or Company
by any means whether direct or indirect, by purchase, merger, consolidation, or
otherwise. Employee’s rights and obligations under this Agreement are personal
and such rights, benefits, and obligations of Employee shall not be voluntarily
or involuntarily assigned, alienated, or transferred, whether by operation of
law or otherwise, without the prior written consent of Company.

7.10 Entire Agreement. Except as provided in (i) the benefits, plans, and
programs referenced in paragraph 3.3 and any awards under Company’s stock
incentive plans or programs, long term incentive programs, annual incentive
program, or similar plans or programs, and (ii) the SERP Agreement among
Company, UCH and Employee dated as of the Effective Date, this Agreement, as of
the Effective Date, will constitute the entire agreement of the parties with
regard to the subject matter hereof, and will contain all the covenants,
promises, representations, warranties and agreements between the parties with
respect to employment of Employee by Company. Effective as of the Effective
Date, the Existing Agreement and the Existing Confidentiality and
Non-Competition Agreement shall automatically terminate and no longer be of any
force or effect, and neither party shall have any rights or obligations
thereunder. Any modification of this Agreement shall be effective only if it is
in writing and signed by the party to be charged.

7.11 Deemed Resignations. Any termination of Employee’s employment shall
constitute an automatic resignation of Employee as an officer of UCH, Company
and each affiliate of Company or UCH, an automatic resignation from the board of
directors, if applicable, of UCH and Company, and an automatic resignation of
Employee from the board of directors of any affiliate of Company or UCH, and
from the board of directors or similar governing body of any corporation,
limited liability company or other entity in which Company, UCH or any affiliate
holds an equity interest and with respect to which board or similar governing
body Employee serves as Company’s, UCH’s, or such affiliate’s designee or other
representative.

[Signatures begin on the following page.]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CONTINENTAL AIRLINES, INC.

By:

 

/s/ Jeffery A. Smisek

 

Jeffery A. Smisek, President and

 

Chief Executive Officer

UNITED CONTINENTAL HOLDINGS, INC.

By:

 

/s/ Jeffery A. Smisek

 

Jeffery A. Smisek, President and

 

Chief Executive Officer

“EMPLOYEE”

/s/ Michael P. Bonds

Michael P. Bonds

 

 

-14-



--------------------------------------------------------------------------------

Exhibit A

Form of Release Agreement

(to be executed by Company and Employee)

In consideration of the benefits provided by Company to Employee, Employee
hereby releases United Continental Holdings, Inc. (“UCH”) and Continental
Airlines, Inc. (“Company”) and each of their subsidiaries and affiliates and
their respective stockholders, officers, directors, employees, representatives,
agents and attorneys from any and all claims or liabilities, known or unknown,
of any kind, including, without limitation, any and all claims and liabilities
relating to Employee’s employment by, or services rendered to or for, Company,
UCH, or any of their subsidiaries or affiliates, or relating to the cessation of
such employment or under the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the Family and Medical Leave Act, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. Section 1981, the Illinois Human Rights Act, the
Illinois Wage Payment and Collection Act, and any other statutory, tort,
contract or common law cause of action, other than claims or liabilities arising
from a breach by UCH or Company of (i) its post-employment obligations under
that certain Employment Agreement dated as of October 1, 2010 among Company,
UCH, and Employee (the “Employment Agreement”), (ii) its obligations under its
qualified retirements plans in which Employee participates (the “Qualified
Plans”), under Employee’s outstanding grants of stock options or restricted
stock, under outstanding awards under the long term incentive programs of UCH
and Company (the “Incentive Programs”), or under any other compensation plan or
program of UCH or Company, (iii) its obligations under existing agreements
governing Employee’s flight benefits relating to other airlines, if any, or
(iv) its obligations under the SERP Agreement among Company, UCH and Employee
dated October 1, 2010 (the “SERP Agreement”). UCH and Company hereby release
Employee from any and all claims or liabilities, known or unknown, of any kind
in any way relating to or pertaining to Employee’s employment by, or services
rendered to or for, UCH, Company or any of their subsidiaries or affiliates,
other than fraud or intentional malfeasance or claims arising from a breach by
Employee of the Employment Agreement or of Employee’s obligations under the
Qualified Plans, under Employee’s outstanding grants of stock options or
restricted stock, under outstanding awards under the Incentive Programs, under
any other compensation plan or program of UCH or Company, or under existing
agreements governing Employee’s flight benefits relating to other airlines, if
any. These releases are to be broadly construed in favor of the released
persons. These releases do not apply to any rights or claims that may arise
after the date of execution of this Release Agreement by Employee, Company and
UCH. Each party agrees that this Release Agreement is not and shall not be
construed as an admission of any wrongdoing or liability on the part of any such
party. Notwithstanding the foregoing, the post-employment obligations created by
the Employment Agreement, the CARP, Employee’s outstanding option grants and
grants of restricted stock, outstanding awards under the Incentive Programs, or
outstanding awards under any other compensation plan or program of UCH or
Company, or under existing agreements governing Employee’s flight benefits
relating to other airlines, if any, or under the SERP Agreement are not
released.

Employee acknowledges that, by Employee’s free and voluntary act of signing
below, Employee agrees to all of the terms of this Release Agreement and intends
to be legally bound thereby.

 

A-1



--------------------------------------------------------------------------------

Employee acknowledges that Employee has received a copy of this Release
Agreement on [date that Employee receives Release Agreement]. Employee
understands that Employee may consider whether to agree to the terms contained
herein for a period of [twenty-one] [forty-five] days after the date Employee
has received this Release Agreement. Accordingly, Employee may execute this
Release Agreement by [date [21] [45] days after Release Agreement is given to
Employee], to acknowledge Employee’s understanding of and agreement with the
foregoing. [Add if 45 days applies: Employee acknowledges that attached to this
Release Agreement are (i) a list of the positions and ages of those employees
selected for termination (or participation in the exit incentive or other
employment termination program) and (ii) a list of the ages of those employees
not selected for termination (or participation in such program).] Employee
acknowledges that Employee has been and is hereby advised to consult with an
attorney prior to executing this Release Agreement.

This Release Agreement will become effective, enforceable and irrevocable on the
eighth day after the date on which it is executed by Employee (the “Effective
Date”). During the seven-day period prior to the Effective Date, Employee may
revoke Employee’s agreement to accept the terms hereof by serving written notice
in accordance with paragraph 7.1 of the Employment Agreement to Company of
Employee’s intention to revoke. However, the payments and other Company
obligations under Article 4 of the Employment Agreement will be delayed until
the Effective Date.

 

A-2